Philomena M. Stamato, Esq. Assistant Community Development Attorney, Binghamton
You have asked whether a city marshal may serve and collect income executions arising out of the Supreme or County Courts or whether this responsibility belongs solely to the sheriff.
Under section 5231 of the Civil Practice Law and Rules the sheriff is responsible for service and enforcement of an income execution. This appears to be the general rule except where the law has delegated this responsibility to a different officer or individual. An income execution on a judgment of a town, village or district court may be issued by the judgment creditor's attorney or by the clerk of the court (Uniform Justice Court Act, § 1501; Uniform District Court Act, § 1501). Thus, it appears that it is the sheriff's responsibility to issue and collect income executions arising out of the Supreme and County Courts.
We conclude that it is the sheriff's responsibility to issue and collect income executions arising out of the Supreme and County Courts.